 


109 HR 1206 IH: Veterans Education Affordability Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1206 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Simpson introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Higher Education Act of 1965 to exclude veterans education benefits under the Montgomery GI Bill for purposes of determining need analysis for grants to students in attendance at institutions of higher learning. 
 
 
1.Short titleThis Act may be cited as the Veterans Education Affordability Act of 2005. 
2.Exclusion of Montgomery GI Bill education benefits in determining need analysis for grants to students in attendance at institutions of higher learning 
(a)In generalSection 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) is amended— 
(1)in paragraph (1), by inserting (but excluding benefits described in paragraph (2)(E) of such subsection) after , including veterans’ education benefits as defined in subsection (c); and 
(2)by adding at the end the following: 
 
(4)Notwithstanding paragraph (1), veterans’ education benefits described in subsection (c)(2)(E) shall not be treated as financial assistance for purposes of section 471(3).. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to periods of enrollment beginning on or after the date of enactment of this Act.   
 
